DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/18/2022 have been entered, except for the amendment to the specification.  In the amendment, the drawings have been amended.  Claims 1 and 2 have been amended.  Claims 3-6 have been cancelled. 
The objection to the drawings has been withdrawn. 
The objection to the specification is withdrawn in view of the examiner amendment below.
The rejection of claims 1 and 2 under 35 U.S.C. § 112(b) has been withdrawn. 
The rejections of claims 3-6 under 35 U.S.C. §§ 112(a) and 112(b) have been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 13-14, filed 1/18/2022, with respect to the rejection of claims 1 and 2 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 1 and 2 under 35 U.S.C. § 112(a) has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1) Page 7, lines 7-11 have been replaced with the following lines: 
--after the microprocessor sends the trigger signal, acceleration three-dimensional component data, Ax, Ay, and Az, being read from the acceleration sensor, the microprocessor calculating an inclination angle             
                θ
                =
                 
                
                    
                        
                            
                                tan
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            A
                                            y
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            A
                                            z
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            /
                            
                                A
                                x
                            
                        
                    
                
            
         between a line connecting the ranging point and the measured object and a horizontal line;-- 
2) Page 8, line 15 to page 10, line 1 have been replaced with the following lines: 
--The present invention has obvious advantages and beneficial effects compared with the prior art. In particular, it is known from the above technical solution that the phase-locked loop module has frequency multiplication and the phase shift function module to generate eight clock signals with the same frequency and phase difference of 45° to the respective counters. In the measurement method, the eight-channel phase-shift direct counting method is used. That is, the signal generated by the high frequency crystal oscillator is performed for six times frequency multiplication and phase shift by the phase-locked loop module to generate eight high frequency signals as the clock signals of the counter unit (composed of eight counters). The gate signal module converts the transmission time from the laser ranging point to the measured object into a rectangular gate signal, and the eight counters directly count the widths of the upper and lower edges of the rectangular gate signal to obtain an integrated count result N. The measurement time tis calculated by the formula in the microprocessor. The distance D between the ranging point and the measured object is calculated from the measurement time t. When this measurement method is used to measure the distance, only the upper and lower edges of the rectangular gate signal are counted and added with the subsequent processing to take the average, so that the final measurement result can be obtained fast and precisely. In addition, because the acceleration sensor can measure the three-dimensional component of acceleration, the angle between the emitted beam and the horizontal plane can be calculated. The iterative algorithm is used to integrate several measurement results to calculate the distance and the inclination angle Φ between the ranging point and the measured object, so that the laser rangefinder of the present invention displays not only the measured distance but also the inclination angle. The function is more comprehensive.-- 
3) The following two paragraphs have been inserted after line 3 of page 11: 
--FIG. 2 is a flow chart illustrating a method for implementing a laser rangefinder according to the present invention.-- 
--FIG. 3 is a schematic view illustrating a spatial relationship between a ranging point and a measured object in a coordinate system defined by an x-axis, a y-axis, and a z-axis.--
4) The paragraph between lines 9-13 of page 12 has been replaced as follows: 
--The emitting unit 10 includes an emitting driving module 11 and a laser emitter 12 connected to the emitting driving module 11. The laser emitter 12 has a laser emitting head, a lens, and the like. The emitting driving module 11 supplies a high voltage to the laser emitting head to emit a laser beam.--
5) The paragraph between lines 10-18 of page 14 has been replaced as follows: 
--The button 80 is connected to the microprocessor 41. One end of the power supply control module 70 is connected to the microprocessor 41. The power supply control module 70 has three output ends connected to the emitting unit 10, the receiving unit 20, and the time measuring unit 30 respectively. An output end of the microprocessor 41 is connected to the time measuring unit 30. When the button 80 is pressed, the microprocessor 41 is triggered to activate the power supply control module 70 to energize the emitting unit 10, the receiving unit 20 and the time measuring unit 30 and to simultaneously send a trigger signal to the time measuring unit 30 for counting at any time.--
6) The paragraph between line 19 of page 14 and line 12 of page 15 has been replaced as follows: 
--The working principle of the laser rangefinder of the present invention is as follows: When the distance is measured, the emitting unit 10 emits a laser beam in the form of a plurality of laser pulses to an object to be measured. The receiving unit 20 receives the laser signals reflected by the measured object and converts them into an electric pulse signal. The time measuring unit 30 converts the control signal of the laser emitter 12 and the electric pulse signal converted by the laser receiver 21 into a rectangular gate signal. The width of the rectangular gate signal is measured by the high precision pulse counter unit 33. The acceleration sensor 50 measures the angle of inclination of the rangefinder and calculates the angle between the emitted laser beam and the horizontal plane by calculation. The data processing and control unit 40 converts the measured time into a distance and displays the straight line distance and the angle of inclination between the ranging point and the object through the display module 60. --
7) The paragraph between lines 3-7 of page 18 has been replaced as follows: 
--After the microprocessor 41 sends the trigger signal, the acceleration three-dimensional component data, Ax, Ay, and Az, is read from the acceleration sensor 50. The microprocessor 41 calculates an inclination angle             
                θ
                =
                 
                
                    
                        
                            
                                tan
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            A
                                            y
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            A
                                            z
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            /
                            
                                A
                                x
                            
                        
                    
                
            
         between a line connecting the ranging point and the measured object and a horizontal line.-- 
8) The paragraph between line 2 of page 19 and line 7 of page 20 has been replaced as follows: 
--Accordingly, the features of the present invention are described below. The phase-locked loop module 31 has frequency multiplication (frequency multiplication factor being 6) and the phase shift function module 311 to generate multiple clock signals with the same frequency and phase difference of 45° to the respective counters. In the measurement method, the multiplex phase-shift direct counting method is used. That is, the signal generated by the high frequency crystal oscillator 90 is performed for six times frequency multiplication and phase shift by the phase-locked loop module 31 to generate eight high frequency signals as the clock signals of the counter unit 33 (composed of eight counters). The gate signal module 34 converts the transmission time from the laser ranging point to the measured object into a rectangular gate signal, and eight counters directly count the widths of the upper and lower edges of the rectangular gate signal to obtain an integrated count result N. The measurement time tis calculated by the formula in the microprocessor 41. The distance between the ranging point and the measured object is calculated from the measurement time t. When this measurement method is used to measure the distance, only the upper and lower edges of the rectangular gate signal are counted and added with the subsequent processing to take the average, so that the final measurement result can be obtained fast and precisely. In addition, the acceleration sensor 50 can measure the angle between the emitted light beam and the horizontal plane. The iterative algorithm is used to integrate several measurement results to calculate the distance and the inclination angle θ between the ranging point and the measured object, so that the laser rangefinder of the present invention displays not only the measured distance but also the inclination angle. The function is more comprehensive.-- 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for implementing a laser rangefinder, the laser rangefinder comprising: an emitting unit, the emitting unit including an emitting driving module and a laser emitter connected to the emitting driving module; a receiving unit, the receiving unit including a laser receiver and a signal amplifying module, the laser receiver being in electrical connection with the signal amplifying module; a time measuring unit, the time measuring unit including a phase-locked loop module, a communication module connected to the phase-locked loop module, a counter unit and a gate signal module; an output end of the signal amplifying module being connected to the gate signal module, the gate signal module having one output end connected to the emitting driving module and another output end connected to the counter unit, an output end of the counter unit being connected to the communication module; the counter unit being composed of eight independent pulse counters; the phase-locked loop module comprising a phase shift function module having a frequency multiplication factor of 6 to synchronously generates eight clock signals with a same frequency and phase difference of 45° to the  eight independent pulse counters; a data processing and control unit, the data processing and control unit including a microprocessor, the microprocessor being connected to an output end of the communication module; a display module, connected to the microprocessor; a power supply control module, a control end of the power supply control module being connected to the microprocessor, the power supply control module having three output ends connected to the emitting unit, the receiving unit, and the time measuring unit respectively; and a button, connected to the microprocessor, an output end of the microprocessor being connected to the gate signal module of the time measuring unit; the method for implementing the laser rangefinder, comprising the following steps: a. aiming the laser rangefinder at an object to be measured, and pressing the button to start a measuring operation; b. the microprocessor responding to the pressing of the button in real time to energize, by means of the power supply control module, the emitting unit, the receiving unit and the time measuring unit; c. the microprocessor sending a trigger signal, which is in a periodic form, to the time measuring unit; d. the time measuring unit receiving the trigger signal and simultaneously sending a synchronous trigger signal through the gate signal module, such that the synchronous trigger signal controls the laser emitter to emit a laser beam, and the synchronous trigger signal simultaneously triggers the counter unit to start counting; e. the laser receiver receiving the laser beam reflected by the measured object, the laser beam generating, by means of the signal amplifying module, an end pulse to the gate signal module of the time measuring unit, such that the gate signal module sends the end pulse to the counter unit for terminating the counting immediately; wherein in the process, a start signal provided by the microprocessor is converted into a falling edge of a gate signal after synchronization, and a reflected signal received by the receiving unit is converted into a rising edge of the gate signal to form a negative rectangular gate signal, and wherein a signal generated by an external 50MHz crystal oscillator is subject to phase shifting for six times frequency multiplication by the phase-locked loop module  to generate eight high frequency signals as clock signals of the counter unit, such that a width between upper edges of the negative rectangular gate signal is measured by the eight independent pulse counters respectively, to determine a time interval for the laser signal to travel from the laser rangefinder to the measured object and return back to the laser rangefinder; f. an integrated count result N of the counter unit  being transmitted to the microprocessor through the communication module; g. the microprocessor receiving the integrated count result N of the counter unit, and the microprocessor calculating a time value to end one round of measurement; wherein the time value is calculated by the microprocessor in such a way that the time value t=N*T0/16, where N is the integrated count result, and T0 is a period of a signal that is obtained by subjecting the signal of the external 50MHz crystal oscillator of 50MHz to six times frequency multiplication by the phase-locked loop module; and a distance between a ranging point and the measured object D=C*t=C*N*T0/16, where T0=1/3*10-8s, C is the speed of light =3*108m/s, and D=N/16(m); h. displaying a result through the display module. 
The claimed limitations as recited in combination in independent claim 1 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Lewis et al. (US 7,499,150), teaches a laser distance measuring device (col. 1, lines 3-6), a clock divider for frequency multiplication (col. 31, 41-53), and phase-locked clock sources to generate multiple clocks, e.g., six clocks (col. 32, lines 15-18).  
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645